COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Henry Earl Taylor v. The State of Texas

Appellate case number:    01-11-00052-CR

Trial court case number: 1066968

Trial court:              351st District Court of Harris County

        Appellant has filed a motion for rehearing asserting that this court has jurisdiction over
his appeal. Appellant is ordered to file a written declaration made under penalty of perjury
attesting to the facts surrounding the filing of his notice of appeal. The declaration should
specify when and how appellant filed his notice of appeal and should include any other facts
relevant to the issue of whether appellant’s notice of appeal was timely filed. Appellant’s
declaration shall be filed by Friday, September 21, 2012.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: August 20, 2012